Citation Nr: 1442808	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an increased rating for coronary artery disease (CAD) greater than 60 percent prior to June 20, 2013, and greater than 10 percent from June 20, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2013 Regional Office (RO) in Muskogee, Oklahoma rating decisions.

The Board notes the Veteran requested a hearing in his October 2012 Substantive Appeal form, but withdrew the hearing request in February 2014 and requested that the matter be sent directly to the Board for review.

As to the Veteran's heart claim, the issue has not been certified to the Board.  That said, in a June 2014 statement the Veteran stated, "The VA, as of this date, has not answered my claim concerning re-instating my Heart disease compensation back to 60%.  Maybe the doctor got a bonus to do so??  You have everything in my file to act accordingly.  May I expect a fair and accurate assessment of my situation?"  As this statement was received within one year of the original August 2013 rating decision adjudicating his claim, the Board concludes that the June 2014 statement satisfies the requirements of a substantive appeal of a January 2014 statement of the case (SOC) as set forth in 38 C.F.R. § 20.202 (2014).

As to the styling of the heart claim, the Veteran filed a claim for an increased rating for his CAD in December 2012.  In an August 2013 rating decision, the RO reduced the Veteran's disability rating for CAD from 60 percent to 10 percent, effective from June 20, 2013 (the date of a QTC examination showing an improvement in his condition).  The Veteran's overall disability rating of 90 percent, however, was not decreased from the period before the rating decision was issued.  Indeed, the rating was increased to 100 percent for the period from August 2, 2012 to June 20, 2013.  Because these actions did not result in a reduction or discontinuance of compensation payments being made and the Veteran's 60 percent rating was not protected, the provisions of 38 C.F.R. § 3.105(e) (2014) are not for application.  Moreover, although the Veteran's subsequent November 2013 notice of disagreement and subsequent statements have indicated only that he wished a "re-instating" of his prior 60 percent rating, given that the original increased rating claim was a request for a rating greater than 60 percent and in light of the uniquely pro-veteran nature of the benefits adjudication system, the Board concludes that the claim encompasses the period during which the 60 percent rating was in effect.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to an increased rating for CAD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pulmonary disability is not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Entitlement to service connection for a pulmonary disorder, to include COPD, is not warranted.  38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in December 2010, April 2011, and July 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claim.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not reported treatment with VA for his pulmonary problems.  Certain private treatment records also have been associated with the claims file, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that he wanted VA to obtain.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any alleged current pulmonary disability and any event, injury, or disease in service.  Specifically, there is no credible evidence of continuity of symptomatology from service and no competent and credible evidence otherwise linking any current COPD or other pulmonary disability to the Veteran's military service, other than tobacco use, on which basis service connection may not be awarded.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current pulmonary disability due to his smoking in service.  Of note, the Veteran does not appear to be claiming that he developed pulmonary problems during service and/or had a continuity of pulmonary problems from service.  Instead, the Veteran's primary argument is that his post-service onset of pulmonary problems is due to tobacco use, which he blames on his military service.  For example, in a May 2012 statement he asserted that if the cigarettes, "had not been in my C-Rations I would never [have] used them."  

The Veteran's service treatment records include no complaints, treatment, or diagnoses of COPD or related pulmonary disorders.  In May 1966, the Veteran had a sore throat.  In November 1968, the Veteran had symptoms that included a sore throat that was diagnosed as probable influenza.  The Veteran was treated for an acute upper respiratory infection and pharyngitis in April 1969.  Two days later he was somewhat improved, but his tonsils were enlarged.  In a Report of Medical History, at the time of his November 1969 separation examination, the Veteran denied a history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  He reported a past history of tonsillitis and other illnesses, but indicated that his overall health was good and denied any other significant medical or surgical history.  The contemporaneous November 1969 separation examination, included normal findings as to the lungs and chest.  

There are no lay or medical reports documenting ongoing pulmonary problems for many years after service.  In May 2004, the Veteran was diagnosed with an acute upper respiratory infection of unspecified site.  An October 2006 private CT scan showed a left apical pulmonary nodule and focal pleural thickening in the right mid-lung.  A November 2006 private treatment record noted a past medical history that included COPD.  An April 2008 private CT scan showed at least two pulmonary nodules or densities, but it was noted that the nodules or densities were not significant.  Private treatment records also note a history of chronic airway obstruction, not elsewhere classified, and allergic rhinitis, cause unspecified.  During a November 2010 Agent Orange examination the Veteran reported a smoking history of one pack per day for 40 years.  

In a January 2011 statement, the Veteran indicated that, "at the age of 16 I started to dabble with cigarettes but stopped after I found that cigarettes, sports and finances did not mix.  In January 1969 I began to smoke again because our military and government saw fit to furnish us C-Rations which in fact contained cigarettes."  

In a July 2011 statement, the Veteran disagreed with the RO's conclusions in the May 2011 rating decision that there was no record of treatment for COPD in service.  The Veteran wrote, "COPD is a progressive disease that does not show up accept [sic] over a long period of time.  Cigarette smoking is the leading cause of this disease which is the fourth leading cause of death in the United States."

June 2013 chest x-rays showed features of mild COPD, but otherwise no significant intrathoracic radiographic findings.  

Thus, the Veteran has a current diagnosis of COPD.  The crucial question, therefore, is whether his COPD was incurred in or is otherwise related to his military service.  Based on the evidence of record, the Board concludes that it was not.

Initially, the Board notes that under current law, claims received by VA after June 9, 1998, may not be granted on the basis that an injury or disease resulted from the use of tobacco products by a veteran during active service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  As such, although the Board has considered the Veteran's arguments that his 40-year history of smoking culminating in his diagnosis of COPD was due to the military including cigarettes in his C-rations, as his claim was brought after June 9, 1998, it is barred as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Service connection is not precluded, however, where the disability resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  38 C.F.R. § 3.300(b)(1).  In addition, VA's Office of General Counsel (OGC) has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to or aggravated by a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).

In this case, there is no medical evidence linking the Veteran's COPD to any in-service cause or incident, other than his tobacco use, or service-connected disability.  The Veteran has not claimed that any such medical opinion exists.

The Board also has considered any argument raised by the Veteran, either explicitly or implicitly, contending that his COPD was incurred in service or is related to service due to some cause other than in-service tobacco use.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the timing of diagnosis and the etiology of COPD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the foregoing and the complexity of diagnosing COPD or otherwise linking such disability to military service, the Board affords the Veteran's contentions no probative weight.

The Board has considered the Veteran's arguments raised in his October 2012 substantive appeal that when he left Vietnam, he flew directly to Travis Air Force Base and was discharged without, "any time at all to bring it to the attention of the military."  To the extent that the "it" referred to in the above statement relates to ongoing pulmonary problems (the substantive appeal also raised claims as to low back and skin problems), as discussed above, the Veteran did have a November 1969 separation examination about one month prior to discharge from service, in which he specifically denied a history of breathing problems or cough.  Despite the above, the Veteran has not specifically described any ongoing pulmonary problems that started during that one month period.  As discussed above, the Veteran's arguments have consistently focused on the provision of cigarettes by the military and the subsequent development of COPD, without any arguments as to continuity.  For example and as discussed above, in July 2011 the Veteran wrote that COPD did not show up except over a long period of time and that cigarette smoking was the leading cause of COPD.  Such a statement strongly implies that COPD symptoms did not manifest for many years after service.  In light of the Veteran's prior statements and the ambiguity in the October 2012 statement, the Board cannot conclude that the October 2012 statement evidences in-service problems or a continuity of issues thereafter.

In sum, entitlement to service connection based on in-service tobacco use is not warranted, there is no medical evidence otherwise evidencing a link to service, the Veteran has not clearly reported associated in-service lung problems or a continuity of symptoms thereafter, and any lay statements regarding a link between COPD and service (other than due to tobacco use) is not competent evidence.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

ORDER

Entitlement to service connection for a pulmonary disorder, to include COPD, is denied.


REMAND

The Board notes that in June 2014 the Veteran submitted a claim for entitlement to TDIU.  In his statements, he has asserted that this is, at least in part, due to his service-connected CAD.  In light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

As to the Veteran's heart claim, he was afforded a QTC examination on June 20, 2013, at which time the examiner estimated that the Veteran's heart disability most closely corresponded to functioning between 7 and 10 METs.  By contrast, a September 2013 private physician's letter estimated that the Veteran's METs level was between 4 and 5.  Given these significant disparities in close proximity, the Board concludes that a VA examination is necessary to determine the current level of severity of the Veteran's service-connected CAD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.  

2.  Based on the information provided by the Veteran in response to the TDIU notice and application, determine whether a VA examination is required for his other service-connected disabilities in order to adjudicate the issue as to whether, when considered individually or in concert with each other, the service-connected disabilities create significant functional impairment that preclude substantially gainful employment.

3.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his CAD.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


